UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6157


PERRY MASON,

                Petitioner - Appellant,

          v.

KENNY ATKINSON, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Richard M. Gergel, District Judge.
(9:11-cv-01655-RMG)


Submitted:   June 27, 2013                 Decided:   July 11, 2013


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Perry Mason, Appellant Pro Se.    Marshall Prince, II, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Perry Mason, a federal prisoner, appeals the district

court’s   order   accepting      the   recommendation       of    the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 &

Supp. 2013) petition.        We have reviewed the record and find no

reversible     error.      Accordingly,        although    we    grant    leave    to

proceed   in    forma   pauperis,      we    deny     Mason’s    motion    to     take

judicial notice or modify record and affirm.                Mason v. Atkinson,

No. 9:11-cv-01655-RMG (D.S.C. Jan. 18, 2013).                   We dispense with

oral   argument    because      the    facts    and    legal     contentions      are

adequately     presented   in    the    materials      before    this     court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         2